                          Case 5:20-cv-07956-VKD Document 37 Filed 02/09/21 Page 1 of 17



                    1   COOLEY LLP
                        WHITTY SOMVICHIAN (194463)
                    2   (wsomvichian@cooley.com)
                        MAX A. BERNSTEIN (305722)
                    3   (mbernstein@cooley.com)
                        KELSEY R. SPECTOR (321488)
                    4   (kspector@cooley.com)
                        101 California Street, 5th Floor
                    5   San Francisco, California 94111-5800
                        Telephone:     +1 415 693 2000
                    6   Facsimile:     +1 415 693 2222

                    7   Attorneys for Defendant
                        GOOGLE LLC
                    8

                    9                                  UNITED STATES DISTRICT COURT

                   10                             NORTHERN DISTRICT OF CALIFORNIA

                   11                                       SAN JOSE DIVISION

                   12

                   13   JOSEPH TAYLOR, EDWARD MLAKAR,                  Case No. 5:20-cv-07956-VKD
                        MICK CLEARY, and EUGENE ALVIS,
                   14   individually and on behalf of all others       JOINT INITIAL CASE MANAGEMENT
                        similarly situated,                            STATEMENT
                   15
                                         Plaintiffs,                   Date:    February 16, 2021
                   16                                                  Time:    1:30 PM
                               v.                                      Ctrm:    2
                   17                                                  Judge:   Hon. Virginia K. DeMarchi
                        GOOGLE LLC,
                   18
                                         Defendant.
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                JOINT CASE MANAGEMENT STATEMENT
                                                                                        CASE NO. 5:20-CV-07956-VKD
                          Case 5:20-cv-07956-VKD Document 37 Filed 02/09/21 Page 2 of 17



                    1          Pursuant to Fed. R. Civ. P. 26(f) and Civil Local Rule 16-3, the Parties met and conferred

                    2   on January 25, 2021, to discuss a case management and discovery plan. Plaintiffs were

                    3   represented by Michael Klenov and Ryan Cortazar. Defendant was represented by Whitty

                    4   Somvichian and Max Bernstein.

                    5          1.      Jurisdiction and Service.

                    6          The Parties agree that there are no issues regarding personal jurisdiction or venue. The

                    7   Parties disagree about whether the Court has subject matter jurisdiction over Plaintiffs’ claims.

                    8          Plaintiffs’ Position. This Court has subject matter jurisdiction under 28 U.S.C. § 1332(d),

                    9   because (1) this action is a “class action,” which contains class allegations and expressly seeks

                   10   certification of a proposed Class of individuals; (2) the proposed Class consists of more than one

                   11   hundred class members; (3) the citizenship of at least one Class member is different from

                   12   Google’s citizenship; and (4) the aggregate amount in controversy of the claims of Plaintiffs and

                   13   the putative Class exceeds $5,000,000, exclusive of interest and costs.

                   14          Plaintiffs have Article III standing. Injury in fact is the invasion of a legally protected

                   15   interest. California common law protects Plaintiffs’ property interest in their purchased bytes of

                   16   data, which Plaintiffs have the exclusive right to consume. Google’s unauthorized consumption of

                   17   these bytes invades Plaintiffs’ legally protected interest, causing concrete injury. Article III does

                   18   not require Plaintiffs to allege an out-of-pocket loss or consequential damages as a result of

                   19   Google’s unauthorized taking of their property.

                   20          Defendant’s Position. This Court lacks subject matter jurisdiction because Plaintiffs lack

                   21   Article III standing to bring their claims. Plaintiffs allege that their Android devices sent and

                   22   received data transmissions using their cellular data plans, but do not identify any concrete injury

                   23   they suffered as a result. Plaintiffs do not allege, for example, that the data transmissions at issue

                   24   caused them to incur any additional charges or detrimentally affected their own use of their data

                   25   plans. Absent any concrete injury, Plaintiffs fail to meet the requirements of Article III.

                   26          2.      Facts.

                   27          Plaintiffs’ Position. Plaintiffs and the putative Class they seek to represent are users of

                   28   mobile devices that run on Google’s Android Operating System who reside in States other than
COOLEY LLP
ATTORNEYS AT LAW
                                                                                          JOINT CASE MANAGEMENT STATEMENT
 SAN FRANCISCO                                                            2                       CASE NO. 5:20-CV-07956-VKD
                          Case 5:20-cv-07956-VKD Document 37 Filed 02/09/21 Page 3 of 17



                    1   California. Plaintiffs allege that they have a property interest in the cellular data that they buy

                    2   from their wireless service providers, such as Verizon, AT&T, and Sprint. Plaintiffs further allege

                    3   that Google has programmed its Android Operating System in a manner that causes various types

                    4   of data to be transmitted from Plaintiffs’ mobile devices to Google’s servers, and vice versa,

                    5   while Plaintiffs are not actively engaged with their devices or the Google applications initiating

                    6   the transfers, thereby consuming the cellular data that Plaintiffs purchased and for which they

                    7   contracted. Plaintiffs did not consent to Google’s use of Plaintiffs’ cellular data to engage in such

                    8   passive data transfers. Plaintiffs assert that Google’s appropriation of the cellular data that

                    9   Plaintiffs purchased and for which they contracted constitutes a conversion of personal property

                   10   under California law. In the alternative, Plaintiffs assert that Google should compensate them

                   11   under a quantum meruit theory for the value of Plaintiffs’ cellular data that Google appropriated

                   12   for its benefit.

                   13           Defendant’s Position. Plaintiffs are alleged owners of cell phones that use the Android

                   14   operating system. Like all modern cell phones, Android devices must transmit data to and from

                   15   servers in order to support their functioning. Many of these data transmissions—like sending

                   16   security updates to the device or receiving diagnostics to check on device health—may not be

                   17   triggered by a user’s active engagement with their device, but are nonetheless critical to the

                   18   normal operation of modern cell phones. Google discloses these practices in detail, explaining

                   19   the types of data it sends to, and receives from, Android devices, and requires all users to agree to

                   20   these data transmissions. While Plaintiffs concede they consented to these agreements, they

                   21   attempt to write into their contracts a requirement that Google must only use Wi-Fi to transmit

                   22   data and may not use cellular networks to effect “passive” transfers of data—a limitation found

                   23   nowhere in the contracts themselves. Plaintiffs’ conversion and quantum meruit claims are based

                   24   on this illogical premise that Plaintiffs did not understand their cell phones could use cellular data

                   25   to implement the data transmissions needed for the normal operation of their devices.

                   26           3.         Legal Issues.

                   27           Plaintiffs’ Position. The key legal issues will include whether Plaintiffs have a personal

                   28   property interest in the cellular data they purchased and for which they contracted from their
COOLEY LLP
ATTORNEYS AT LAW
                                                                                           JOINT CASE MANAGEMENT STATEMENT
 SAN FRANCISCO                                                             3                       CASE NO. 5:20-CV-07956-VKD
                          Case 5:20-cv-07956-VKD Document 37 Filed 02/09/21 Page 4 of 17



                    1   wireless service carriers; whether Google’s appropriation of Plaintiffs’ cellular data constitutes

                    2   conversion under California law; whether, under a quantum meruit theory, Google should pay

                    3   Plaintiffs for the cellular data that it appropriated and used for its own benefit; whether Plaintiffs

                    4   consented to or authorized Google to consume Plaintiffs’ cellular data for passive data transfers;

                    5   when the statute of limitations began to run on Plaintiffs’ claims under California law; whether

                    6   the statute of limitations should be tolled under the doctrine of self-concealing conduct or

                    7   fraudulent concealment; whether the market value of the consumed cellular data is the appropriate

                    8   measure of damages; and whether Plaintiffs’ claims are appropriate for certification as a class

                    9   action.

                   10             There is a substantially similar putative class action pending in Santa Clara County,

                   11   California on behalf of California mobile device users: Csupo et al. v. Google LLC, 19-cv-

                   12   352557. On August 21, 2020, the court presiding over that action denied Google’s demurrer to

                   13   the substantially similar complaint, finding that plaintiffs had sufficiently pleaded (1) a property

                   14   interest in the cellular data they purchase from wireless carriers; (2) that they did not consent to

                   15   Google’s “passive” data transfers by accepting Google’s various terms and conditions governing

                   16   the use of Google’s products; (3) that Google interfered with plaintiffs’ property rights, causing

                   17   them harm and damages; and (4) a claim for quantum meruit. That decision is attached as Exhibit

                   18   1 to this Joint Case Management Statement.

                   19             Defendant’s Position. The key legal issues presented in this case include: (1) Whether

                   20   Plaintiffs have Article III standing; (2) whether Plaintiffs consented, either expressly or

                   21   impliedly, to the transmissions of data between their Android device and Google; (3) whether

                   22   Plaintiffs’ contractual right to receive cellular data services is property that can be subject to

                   23   conversion; (4) if Plaintiffs’ mobile data plans are property, whether Google interfered with

                   24   Plaintiffs’ ability to use their mobile data plans; (5) whether Plaintiffs can show damages

                   25   resulting from any such interference; (6) whether Plaintiffs are entitled to recover under a

                   26   quantum meruit theory for the data transmissions between their Android devices and Google; (7)

                   27   when the statute of limitations began to run on Plaintiffs’ claims; and (8) whether Plaintiffs’

                   28   claims are appropriate for certification as a class action.
COOLEY LLP
ATTORNEYS AT LAW
                                                                                           JOINT CASE MANAGEMENT STATEMENT
 SAN FRANCISCO                                                             4                       CASE NO. 5:20-CV-07956-VKD
                          Case 5:20-cv-07956-VKD Document 37 Filed 02/09/21 Page 5 of 17



                    1          As Plaintiffs note, the Court denied Google’s demurrer in the nearly identical class action

                    2   pending in California State Court. See Csupo v. Google LLC, No. 19CV352557 (Sup. Ct. of Santa

                    3   Clara). That decision, however, “must not be cited or relied on by a court or a party in any other

                    4   action.” See Cal. Rules of Court 8.1115(a). In any event, Google respectfully maintains that

                    5   plaintiffs in both cases have failed to state a conversion claim for the reasons given in this brief

                    6   and notes that the plaintiffs in Csupo were not subject to Article III.

                    7          4.      Motions.

                    8          On February 1, 2021, Google moved to dismiss Plaintiffs’ complaint under Fed. R. Civ. P.

                    9   12(b)(6) for failure to state a claim, and under Fed. R. Civ. P. 12(b)(1) for lack of Article III

                   10   standing. See Doc. 33. Plaintiffs’ opposition is due on March 1, 2021. No other substantive

                   11   motions have been filed, and the Parties do not anticipate filing any in the near future other than

                   12   motions for entry of a Protective Order and ESI Protocol.

                   13          5.      Amendment of Pleadings.

                   14          The Parties do not currently anticipate that any parties, claims, or counter-claims will be

                   15   added or voluntarily dismissed. The Parties have proposed a deadline for amending the pleadings

                   16   in their proposed case schedule at the end of this Joint Case Management Conference.

                   17          6.      Evidence Preservation.

                   18          The Parties certify that they have reviewed the Guidelines Relating to the Discovery of

                   19   Electronically Stored Information (“ESI Guidelines”), and confirm that they have met and

                   20   conferred pursuant to Fed. R. Civ. P. 26(f) regarding reasonable and proportionate steps that

                   21   should be taken to preserve evidence relevant to the issues reasonably evident in this action.

                   22          7.      Initial Disclosures.

                   23          The Parties have not yet made initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1). The

                   24   Parties have met and conferred about the date by which initial disclosures should be made, and

                   25   have proposed a deadline for making such disclosures in their proposed case schedule at the end

                   26   of this Joint Case Management Statement.

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
                                                                                          JOINT CASE MANAGEMENT STATEMENT
 SAN FRANCISCO                                                             5                      CASE NO. 5:20-CV-07956-VKD
                          Case 5:20-cv-07956-VKD Document 37 Filed 02/09/21 Page 6 of 17



                    1           8.      Discovery.

                    2           No discovery has been taken to date. Plaintiffs in the substantially similar Santa Clara

                    3   County action are currently engaged in discovery with Google and non-parties concerning their

                    4   claims. The Parties expect that most of that discovery will also be applicable in this action, and

                    5   have met and conferred and continue to meet and confer about a Protective Order and discovery

                    6   protocol that will enable discovery to be shared between the two actions.

                    7           The Parties have discussed entering into an agreed ESI Protocol and anticipate submitting

                    8   a proposal to the Court in the next several weeks.

                    9           The Parties agree that discovery in this action should proceed pursuant to the Federal

                   10   Rules of Civil Procedure—at this point, without modification. The Parties reserve their rights to

                   11   ask for modifications, if appropriate, at later stages of the litigation.

                   12           The Parties have included a proposed timeline for conducting fact and expert discovery in

                   13   their proposed case schedule at the end of this Joint Case Management Statement.

                   14   The Parties agree that there are no discovery disputes at this time that are ripe for resolution.

                   15           Plaintiffs’ Position. Plaintiffs disagree that a stay of discovery until the resolution of

                   16   Google’s motion to dismiss is appropriate. Such stays are disfavored and rarely granted under

                   17   ordinary circumstances. Here, Google is already engaged in discovery on the same subject

                   18   matters in a separate state-court action that has survived Google’s demurrer. That weighs strongly

                   19   against a discovery stay, not in favor of it.

                   20           Plaintiffs already agreed that the Parties should take steps to ensure that discovery across

                   21   the two actions is efficient and not duplicative. Those steps include using substantially the same

                   22   Protective Order and ESI Protocol, agreeing that Google’s document productions and discovery

                   23   responses made in one case be treated as having been made in both, and making arrangements to

                   24   avoid having fact witnesses sit for a deposition more than once. Plaintiffs’ counsel have no

                   25   interest in receiving the same discovery or deposing the same witnesses twice in the two actions.

                   26   A stay would actually be counterproductive to achieving discovery efficiencies because the

                   27   plaintiffs in the Csupo action would presumably proceed with the discovery necessary to prepare

                   28
COOLEY LLP
ATTORNEYS AT LAW
                                                                                            JOINT CASE MANAGEMENT STATEMENT
 SAN FRANCISCO                                                              6                       CASE NO. 5:20-CV-07956-VKD
                          Case 5:20-cv-07956-VKD Document 37 Filed 02/09/21 Page 7 of 17



                    1   their case, including depositions, which will not have been served or simultaneously noticed in

                    2   this action.

                    3           Google’s characterization of the discovery served in the Csupo action is neither accurate

                    4   nor appropriate for this Joint Case Management Statement. It is also not a valid basis for seeking

                    5   a discovery stay. Google likewise errs in claiming that Plaintiffs “have never articulated a

                    6   workable definition” of the concept of “passive transfers.” As in the discovery served in Csupo,

                    7   Plaintiffs below describe a “passive transfer” as one initiated when a device was not being used—

                    8   such as when the device was locked, sleeping, or otherwise not contemporaneously engaged by

                    9   the user—or initiated by a Google application while it was closed or not on the viewing screen of

                   10   a device that was being used.

                   11           Plaintiffs anticipate that discovery in this action will encompass at least the following

                   12   subject matters:

                   13           (1)    The number of mobile devices in States other than California that have run the

                   14                  Android Operating System;

                   15           (2)    The types of information Google sends to and collects from mobile devices running

                   16                  the Android Operating System;

                   17           (3)    When and how Google sends information to and collects information from mobile

                   18                  devices running the Android Operating System;

                   19           (4)    How Google uses the information that it collects from mobile devices;

                   20           (5)    What details can be discerned about the information Google sends to and receives

                   21                  from mobile devices running the Android Operating System, including the type of

                   22                  information transferred, whether the transfer occurred via cellular data, and whether

                   23                  the transfer was initiated when a device was not being used—such as when the

                   24                  device was locked, sleeping, or otherwise not contemporaneously engaged by the

                   25                  user—or initiated by a Google application while it was closed or not on the viewing

                   26                  screen of a device that was being used;

                   27           (6)    Google’s retention, aggregation, and storage policies for data collected from mobile

                   28                  devices running the Android Operating System;
COOLEY LLP
ATTORNEYS AT LAW
                                                                                          JOINT CASE MANAGEMENT STATEMENT
 SAN FRANCISCO                                                            7                       CASE NO. 5:20-CV-07956-VKD
                          Case 5:20-cv-07956-VKD Document 37 Filed 02/09/21 Page 8 of 17



                    1          (7)     Differences, if any, in collection, storage, or use of data by device manufacturer,

                    2                  model, or wireless carrier;

                    3          (8)     Whether there are any means for users to stop passive information transfers that use

                    4                  cellular data, and if so, when such means were implemented and how they were

                    5                  disclosed to users;

                    6          (9)     Information on all agreements or actions that Google claims constitute consent to

                    7                  passive information transfers using cellular data;

                    8          (10)    The actual data and information collected from the Plaintiffs’ mobile devices, and

                    9                  those of Class members; and

                   10          (11)    The market value of cellular data.

                   11          Defendant’s Position. Google seeks a stay of discovery in this action, pending resolution

                   12   of its Motion to Dismiss. Discovery is already underway in the Csupo state court action, where

                   13   plaintiffs have propounded requests for production, interrogatories, and deposition notices, and

                   14   Google has answered interrogatories and made an initial production of documents. Given the

                   15   almost complete overlap in allegations, and the identical nature of the claims brought, the

                   16   plaintiffs’ discovery needs in both cases are virtually the same, and plaintiffs in Csupo have not

                   17   limited their discovery requests geographically. As such, Google seeks coordination of discovery

                   18   to avoid redundancies, inconsistent discovery rulings, and multiple depositions of the same

                   19   witnesses on the same topics. To that end, the parties have agreed to use a common Protective

                   20   Order and ESI stipulation to govern both cases.

                   21          Because discovery is already proceeding in Csupo and involves the same counsel

                   22   representing Plaintiffs here, Google requests that any additional discovery in this case be deferred

                   23   until after the pleadings are resolved. In the event Plaintiffs are allowed to proceed past the

                   24   pleading stage here, Google (1) would agree that discovery provided by Google in Csupo

                   25   (interrogatory responses and responses to other written discovery, documents produced, and

                   26   Google depositions) will become available for use in this action without the need to serve

                   27   additional discovery requests and (2) requests an order that Plaintiffs not be allowed to seek

                   28   separate discovery in this case without a showing of good cause demonstrating that such
COOLEY LLP
ATTORNEYS AT LAW
                                                                                         JOINT CASE MANAGEMENT STATEMENT
 SAN FRANCISCO                                                            8                      CASE NO. 5:20-CV-07956-VKD
                          Case 5:20-cv-07956-VKD Document 37 Filed 02/09/21 Page 9 of 17



                    1   discovery is necessary and not redundant of discovery already sought in Csupo, with the

                    2   exception of additional discovery relating specifically to the named Plaintiffs and the size and

                    3   composition of the proposed class in this action. Google further requests an order confirming that

                    4   to the extent a discovery dispute has been resolved in the Csupo action, the resolution will be

                    5   deemed presumptively binding in this action, in order to avoid burdening the Court with

                    6   redundant discovery disputes.

                    7          Given discovery practice in the Csupo state court action to date, Google is concerned with

                    8   the breadth and burden posed by Plaintiffs’ discovery approach. Plaintiffs purport to challenge

                    9   cellular data transmissions initiated by the Android operating system or any Google-developed

                   10   application (such as Gmail or Google Maps). Plaintiffs limit their claims to “passive transfers,”

                   11   but have never articulated a workable definition of that concept that could be applied to define an

                   12   appropriate scope of discovery. As loosely articulated, the concept of “passive transfers” could

                   13   implicate hundreds or even thousands of distinct types of data transfers, across multiple Google

                   14   products. As Plaintiffs make clear, they intend to seek discovery into, among other things, how

                   15   each of these transfers is programmed, the circumstances in which transfers may take place, how

                   16   the data transferred is used, how Google retains transferred data and data about such transfers,

                   17   and how these facts may vary across device types and carriers. Without appropriate limits, this

                   18   approach to discovery would require Google to produce sensitive and confidential technical

                   19   materials on virtually every aspect of the Android operating system and each Google-developed

                   20   application, and would require Google to seek out information from hundreds of internal

                   21   stakeholders with knowledge of these diverse functions and processes. Google does not view

                   22   such an approach as necessary or proportional to the needs of the case. Instead, Plaintiffs should

                   23   be required to identify the specific data transmissions that they contend are “passive” so that the

                   24   parties can confer on the appropriate scope of discovery.

                   25          Google intends to seek discovery from Plaintiffs, including on the following topics:

                   26          1.      Plaintiffs’ past and present understanding of the alleged data transfers;

                   27          2.      Plaintiffs’ consent and agreement to the alleged data transfers;

                   28          3.      Plaintiffs’ data plans;
COOLEY LLP
ATTORNEYS AT LAW
                                                                                         JOINT CASE MANAGEMENT STATEMENT
 SAN FRANCISCO                                                            9                      CASE NO. 5:20-CV-07956-VKD
                         Case 5:20-cv-07956-VKD Document 37 Filed 02/09/21 Page 10 of 17



                    1
                               4.      Plaintiffs’ data usage; and
                    2          5.      Any damages or injury Plaintiffs contend they suffered.
                    3          9.      Class Action.
                    4          Plaintiffs’ Position. Plaintiffs anticipate seeking class certification under Fed. R. Civ. P.
                    5   23(b)(3) on behalf of citizens of all States other than California who used mobile devices running
                    6   Google’s Android Operating System to access the internet through cellular data plans purchased
                    7   from wireless carriers. Class certification is appropriate for at least the following reasons:
                    8   There are millions of Class members geographically dispersed throughout the United States.
                    9   Joinder of all Class members before this Court would be impracticable. The names, contact
                   10   information, and other unique identifiers of the members of the Class are readily obtainable from
                   11   Google, which requires users to log in to their Google accounts to download apps from the
                   12   Google Play store and sets up profiles for users of Android phones who do not have Google
                   13   accounts.
                   14          Plaintiffs’ claims are typical of and fairly encompass the claims of Class members.
                   15   Plaintiffs are members of the Class. During the past three years, Plaintiffs have used mobile
                   16   devices running the Android Operating System to access the internet using cellular data from
                   17   plans they purchased from wireless carriers. The members of the Class were similarly harmed by
                   18   Google’s conversion of their cellular data.
                   19          Plaintiffs and their Counsel will fairly, adequately, and vigorously protect the interests of
                   20   the members of the Class. There are no material conflicts between the claims of Plaintiffs and the
                   21   members of the Class. Plaintiffs are represented by Counsel who are competent and experienced
                   22   in the prosecution of consumer class action litigation.
                   23          Numerous questions of law and fact are common to Plaintiffs and all members of the
                   24   Class. These common questions will yield common answers for all Class members that impact the
                   25   resolution of the claims on grounds equally applicable to all Class members. The common
                   26   questions of law and fact for the Class include, but are not limited to:
                   27          (1)     Whether Google misappropriates the cellular data of Android mobile-device users
                   28                  to conduct passive information transfers—e.g., transfers initiated when a device is
COOLEY LLP
ATTORNEYS AT LAW
                                                                                          JOINT CASE MANAGEMENT STATEMENT
 SAN FRANCISCO                                                            10                      CASE NO. 5:20-CV-07956-VKD
                         Case 5:20-cv-07956-VKD Document 37 Filed 02/09/21 Page 11 of 17



                    1                  not being used—such as when the device is locked, sleeping, or otherwise not

                    2                  contemporaneously engaged by the user—or initiated by a Google application

                    3                  while it is closed or not on the viewing screen of a device that is being used;

                    4          (2)     Whether, under California law, Plaintiffs and Class members have a property

                    5                  interest in the cellular data they purchase from wireless carriers;

                    6          (3)     Whether Plaintiffs and Class members consented to Google’s use of their cellular

                    7                  data to conduct passive information transfers;

                    8          (4)     Whether Plaintiffs and Class members are entitled to recover damages for

                    9                  Google’s conversion of their cellular data under California law, which governs

                   10                  Plaintiffs’ and Class members’ claims under the choice-of-law provision contained

                   11                  in the terms and conditions governing Plaintiffs’ use of the Android operating

                   12                  system;

                   13          (5)     Whether passive information transfers provided Google with a valuable benefit at

                   14                  Plaintiffs’ and Class members’ expense;

                   15          (6)     The amount of damages due to Plaintiffs and Class members, which is readily

                   16                  ascertainable through economic analysis of the fair market value of cellular data

                   17                  based on market transactions; and

                   18          (7)     Whether Google fraudulently concealed its scheme to misappropriate without

                   19                  consent Plaintiffs’ and Class members’ cellular data through passive information

                   20                  transfers.

                   21   Certification under Fed. R. Civ. P. 23(b)(3) is appropriate because these common questions of

                   22   fact and law predominate over any individual questions.

                   23          A class action is superior to all other available means for the fair and efficient adjudication

                   24   of the claims of the members of the Class. The damages suffered by individual members of the

                   25   Class are small compared to the burden and expense of individual prosecution. It would be

                   26   virtually impossible or impractical for most, if not all, Class members to redress the wrongs done

                   27   to them on an individual basis. Further, individual litigation would be unmanageable for the court

                   28   system as it would result in thousands or millions of individual lawsuits creating the risk of
COOLEY LLP
ATTORNEYS AT LAW
                                                                                         JOINT CASE MANAGEMENT STATEMENT
 SAN FRANCISCO                                                           11                      CASE NO. 5:20-CV-07956-VKD
                         Case 5:20-cv-07956-VKD Document 37 Filed 02/09/21 Page 12 of 17



                    1   inconsistent or contradictory judgments and increasing the delay and expense to all parties and

                    2   the court system. In contrast, a class action would present far fewer management difficulties.

                    3   Class action treatment provides the benefits of a single adjudication, economies of scale, and

                    4   supervision by a single court.

                    5          Defendant’s Position. Google will oppose class certification because common questions

                    6   do not predominate and a host of individualized inquiries would be needed to resolve the claims

                    7   in this case. To determine whether each individual in the proposed class has a viable claim for

                    8   conversion, the Court would need to determine, among other issues, (1) whether the individual

                    9   expressly or impliedly consented to the data transmissions at issue, which in turn depends on

                   10   whether they knew of various Google disclosures, whether they interacted with various Android

                   11   settings that enable users to prevent data transmissions over cellular networks, and other factors,

                   12   (2) whether the data transmissions at issue interfered in some way with the individual’s ability to

                   13   use their mobile data plans, which in turn depends on the particular terms and conditions of the

                   14   particular plan at issue, (3) if there was such interference, whether the individual suffered any

                   15   resulting damages. All of these issues turn on the unique experiences and circumstances of each

                   16   putative class member and cannot conceivably be litigated on a classwide basis.

                   17          10.     Related Cases.

                   18          As noted above, there is a substantially similar putative class action pending in Santa

                   19   Clara County, California on behalf of California mobile device users: Csupo et al. v. Google LLC,

                   20   19-cv-352557. Google’s demurrer to that complaint was overruled, and the parties are currently

                   21   engaged in discovery.

                   22          11.    Relief.

                   23          Plaintiffs’ Position. Plaintiffs seek, on their own behalf and on behalf of Class members,

                   24   compensatory relief reflecting the market value of Class members’ cellular data that Google

                   25   converted through passive information transfers from the time it began programming its Android

                   26   Operating System and applications to initiate such transfers. Plaintiffs do not currently have

                   27   sufficient information to calculate the amount of such damages, but they believe damages to be in

                   28   the hundreds of millions or billions of dollars.
COOLEY LLP
ATTORNEYS AT LAW
                                                                                         JOINT CASE MANAGEMENT STATEMENT
 SAN FRANCISCO                                                             12                    CASE NO. 5:20-CV-07956-VKD
                          Case 5:20-cv-07956-VKD Document 37 Filed 02/09/21 Page 13 of 17



                    1          Defendant’s Position. Google denies that Plaintiffs have Article III standing, denies that

                    2   Plaintiffs have stated a claim, denies that Plaintiffs have been injured or suffered damages as a

                    3   result of the challenged conduct, and denies that Plaintiffs are entitled to any relief of any kind.

                    4          12.     Settlement and ADR.

                    5          Pursuant to the ADR Local Rules, the Parties have met and conferred about the prospects

                    6   of settlement and ADR. All Parties are open to engaging in settlement discussions and ADR. But

                    7   given the early stage of this case, and the relative dearth of information that would allow the

                    8   Parties to assess its settlement value, the Parties would like to defer settlement discussions and

                    9   ADR until a later stage in the litigation.

                   10          13.     Consent to Magistrate for All Purposes.

                   11          The Parties have consented to having Magistrate Judge DeMarchi conduct all further

                   12   proceedings, including trial and entry of judgment.

                   13          14.     Other References.

                   14          The Parties agree that referring this case elsewhere is not appropriate at this time.

                   15          15.     Narrowing Issues.

                   16          The Parties believe that the Court’s resolution of Google’s motion to dismiss (Doc. 33)

                   17   will help narrow the issues. The Parties are not aware of other opportunities to narrow the

                   18   disputed issues at this time.

                   19          16.     Expedited Trial Procedure.

                   20          The Parties agree that this action is not suitable for Expedited Trial Procedure under

                   21   General Order No. 64, Attachment A.

                   22   ///

                   23   ///

                   24   ///

                   25   ///

                   26   ///

                   27   ///

                   28   ///
COOLEY LLP
ATTORNEYS AT LAW
                                                                                          JOINT CASE MANAGEMENT STATEMENT
 SAN FRANCISCO                                                            13                      CASE NO. 5:20-CV-07956-VKD
                        Case 5:20-cv-07956-VKD Document 37 Filed 02/09/21 Page 14 of 17



                    1           17.    Scheduling.

                    2           The Parties propose the below schedules.

                    3

                    4   Event                              Plaintiffs’ Proposed      Google’s Proposed
                                                           Deadline                  Deadline
                    5
                        Initial Disclosures                February 19, 2021         February 19, 2021
                    6
                        Submit Protective Order and        February 26, 2021         February 26, 2021
                    7
                        ESI Protocol
                    8
                        Substantial Completion of          April 30, 2021            To be set in connection with
                    9   Document Production                                          service of specific RFPs and
                        Responsive to First Set of                                   any necessary meet-and-
                   10   Requests for Production                                      confer efforts for the same
                   11   Exchange Initial Privilege Logs    May 14, 2021              See above
                   12
                        Deadline to Amend or Add           July 30, 2021             March 31, 2021
                   13   Parties

                   14   Plaintiffs Disclose Class          July 30, 2021             12 weeks after date Google
                        Certification Experts (if any)                               answers a complaint, if any
                   15                                                                (“Answer Date”)
                   16   Plaintiffs’ Class Certification    August 27, 2021           16 weeks after Answer Date
                   17   Experts Deposed By

                   18   Defendant Discloses Class          September 17, 2021        19 weeks after Answer Date
                        Certification Rebuttal Experts
                   19   (if any)
                   20   Defendant’s Class Certification    October 15, 2021          23 weeks after Answer Date
                        Experts Deposed By
                   21

                   22   Plaintiffs Move for Class          November 5, 2021          25 weeks after Answer Date
                        Certification
                   23
                        Defendant Opposes Class            December 20, 2021         32 weeks after Answer Date
                   24   Certification and Files Daubert
                        Motions (if any)
                   25
                        Plaintiff Replies In Support of    January 14, 2022          36 weeks after Answer Date
                   26
                        Class Certification, Opposes
                   27   Daubert Motions (if any), Files
                        Daubert Motions (if any)
                   28
COOLEY LLP
ATTORNEYS AT LAW
                                                                                  JOINT CASE MANAGEMENT STATEMENT
 SAN FRANCISCO                                                         14                 CASE NO. 5:20-CV-07956-VKD
                         Case 5:20-cv-07956-VKD Document 37 Filed 02/09/21 Page 15 of 17



                    1
                         Defendant Opposes Daubert          February 11, 2022                39 weeks after Answer Date
                    2    Motions (if any), Files Daubert
                         Replies (if any)
                    3
                         Plaintiff Files Daubert Replies    February 25, 2022                41 weeks after Answer Date
                    4    (if any)
                    5
                         Fact Discovery Closes              April 29, 2022                   Google believes further case
                    6                                                                        deadlines should be deferred
                                                                                             and set after class
                    7                                                                        certification has been
                                                                                             resolved so that the parties
                    8                                                                        and the Court can assess the
                                                                                             nature and scope of any
                    9
                                                                                             further proceedings
                   10
                         Deadline to Disclose Trial         May 27, 2022                     Premature
                   11    Experts on Issues on Which
                         Party Bears Burden of Proof at
                   12    Trial
                   13    Trial Experts Deposed By           June 24, 2022                    Premature
                   14
                         Deadline to Disclose Rebuttal      July 22, 2022                    Premature
                   15    Trial Experts

                   16    Rebuttal Trial Experts Deposed     August 19, 2022                  Premature
                         By
                   17
                         Expert Discovery Closes            September 2, 2022                Premature
                   18
                         Deadline to File Summary           September 16, 2022               Premature
                   19
                         Judgment and Daubert Motions
                   20
                         Oppositions to Summary             October 28, 2022                 Premature
                   21    Judgment and Daubert Motions

                   22    Replies in Support of Summary      November 11, 2022                Premature
                         Judgment and Daubert Motions
                   23
                         Final Pretrial Conference          February 2023 (TBD)              Premature
                   24

                   25    Trial (10-day Jury Trial)          March 2023 (TBD)                 Premature

                   26          18.     Trial.
                   27          Plaintiffs have demanded a jury trial. The Parties anticipate the jury trial will take
                   28   approximately 10 full Court days.
COOLEY LLP
ATTORNEYS AT LAW
                                                                                         JOINT CASE MANAGEMENT STATEMENT
 SAN FRANCISCO                                                           15                      CASE NO. 5:20-CV-07956-VKD
                          Case 5:20-cv-07956-VKD Document 37 Filed 02/09/21 Page 16 of 17



                    1          19.     Disclosure of Non-Party Interest Entities or Persons.

                    2          Pursuant to Civil Local Rule 3-15, each of the Parties has filed the “Certification of

                    3   Interested Entities or Persons.” See Doc. Nos. 24 and 36.

                    4          Plaintiffs’ Certification. Counsel for Plaintiffs have certified that, as of this date, other

                    5   than the named parties, there is no such interest to report. No person or entity other than Plaintiffs

                    6   and their Counsel is funding the prosecution of these claims.

                    7          Defendant’s Certification. Google LLC is a subsidiary of XXVI Holdings Inc., which is

                    8   a subsidiary of Alphabet Inc., a publicly traded company; no publicly traded company holds more

                    9   than 10% of Alphabet Inc.’s stock. Pursuant to Civil L.R. 3-15, the undersigned certifies that the

                   10   following listed persons, associations of persons, firms, partnerships, corporations (including

                   11   parent corporations) or other entities (i) have a financial interest in the subject matter in

                   12   controversy or in a party to the proceeding, or (ii) have a non-financial interest in that subject

                   13   matter or in a party that could be substantially affected by the outcome of this proceeding:

                   14          1. Google LLC

                   15          2. XXVI Holdings Inc., Holding Company of Google LLC

                   16          3. Alphabet Inc., Holding Company of XXVI Holdings Inc.

                   17          20.     Professional Conduct.

                   18          All attorneys of record for the Parties have reviewed the Guidelines for Professional

                   19   Conduct for the Northern District of California.

                   20   ///

                   21   ///

                   22   ///

                   23   ///

                   24   ///

                   25   ///

                   26   ///

                   27   ///

                   28   ///
COOLEY LLP
ATTORNEYS AT LAW
                                                                                           JOINT CASE MANAGEMENT STATEMENT
 SAN FRANCISCO                                                             16                      CASE NO. 5:20-CV-07956-VKD
                         Case 5:20-cv-07956-VKD Document 37 Filed 02/09/21 Page 17 of 17



                    1
                        Dated: February 9, 2021                               Respectfully submitted,
                    2
                                                                              COOLEY LLP
                    3

                    4
                                                                              By: /s/ Whitty Somvichian
                    5                                                             Whitty Somvichian (194463)
                    6                                                         Attorneys for Defendant
                                                                              GOOGLE LLC
                    7

                    8
                        Dated: February 9, 2021                               KORREIN TILLERY, LLC
                    9

                   10
                                                                              By: /s/ Michael Klenov
                   11                                                             Michael Klenov
                   12                                                         Attorneys for Plaintiffs
                                                                              JOSEPH TAYLOR, EDWARD MLAKAR,
                   13                                                         MICK CLEARY, and EUGENE ALVIS
                   14

                   15

                   16
                                                                    ATTESTATION
                   17
                                    Filer’s Attestation: Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I hereby
                   18
                        attests that concurrence in the filing of this document has been obtained.
                   19
                        Dated: February 9, 2021                          COOLEY LLP
                   20

                   21
                                                                         /s/ Whitty Somvichian
                   22                                                    Whitty Somvichian
                   23                                                    Attorneys for Defendant
                                                                         GOOGLE LLC
                   24
                        239851672
                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
                                                                                           JOINT CASE MANAGEMENT STATEMENT
 SAN FRANCISCO                                                              17                     CASE NO. 5:20-CV-07956-VKD
